Exhibit 10.5 – [Cash Performance Unit/Executive Performance Unit/Chairman’s
Recognition Award] Grant Agreement

1. This [Cash Performance Unit/Executive Performance Unit/Chairman’s Recognition
Award] Grant for the number of Units specified on the grant summary page is
granted to you under, and governed by the terms and conditions of, the 2017
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 10, 2017 (as amended from time to time, the “Plan”), and this Grant
Agreement. As your grant is conveyed and managed online, your online acceptance
constitutes your agreement to and acceptance of all terms and conditions of the
Plan and this Grant Agreement. You also agree that you have read and understand
the provisions of the Plan, this Grant Agreement and Annex A. Capitalized terms
used but not defined in this Grant Agreement have the meanings set forth in the
Plan.

2. All rights conferred upon you under the provisions of this Grant Agreement
are personal to you and no assignee, transferee or other successor in interest
shall acquire any rights or interests whatsoever under this Grant Agreement,
which is made exclusively for the benefit of you and the Company, except by will
or the laws of descent and distribution.

3. Except as otherwise provided in Section 4 or as may be provided pursuant to
Section 14 of the Plan in the event of a Change in Control, the number of Units
earned (the “Performance Award”) will be determined and contingent upon the
extent to which Performance Goals are achieved during a Performance Period, as
described in Annex A and as determined by the Committee, and will be paid as
provided in Section 7 of this Grant Agreement. All Performance Awards will be
paid in cash.

4. As further consideration for the Units granted to you hereunder, except as
otherwise provided in this Section 4, you must remain in the continuous employ
of the Company or one or more of its Subsidiaries until December 31, 20      
(the “Vesting Date”). In the event of your death, “Retirement” (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries) or “Disability” (defined as termination of employment while
receiving benefits for a period of not less than one year under a long-term
disability income plan provided by a government or sponsored by the Company or
one of its Subsidiaries) on any date which is more than six (6) months after the
Date of Grant specified on the grant summary page and prior to completion of a
Performance Period, you will receive a prorated number of Units. Any such
proration will be based on the date of your termination of employment with the
Company and actual achievement of the Performance Goals as determined by the
Committee following the end of the Performance Period. In the event of your
death, Retirement or Disability on or prior to the Vesting Date but after
completion of a Performance Period, you will receive the number of Units earned
as determined by the Committee following the end of the Performance Period,
which will be payable as provided in Section 7. Nothing contained herein shall
restrict the right of the Company or any of its Subsidiaries or affiliates to
terminate your employment at any time, with or without cause. Further,
notwithstanding Section 14(a)(2) of the Plan, in the event that you incur a
Severance before or during a Performance Period, the Units with respect to any
such Performance Period shall be deemed to have been fully earned at the target
amount of the award opportunity specified on the grant summary page, and in the
event that you incur a Severance on or prior to the Vesting Date but after
completion of a Performance Period, the Units with respect to any such completed
Performance Period shall be deemed to have been fully earned in the amount
determined by the Committee following the end of the Performance Period.

5. In the event your employment with the Company and its Subsidiaries is
terminated for any reason whatsoever (whether voluntarily or involuntarily) and
within 18 months after such termination date you accept employment with a
competitor of, or otherwise engage in competition with, the Company, the
Committee, in its sole discretion, may require you to return, or (if not
received) to forfeit, to the Company the payments made (or to be made) hereunder
which you have received (or will receive) at any time on or after the date which
is six months prior to the date of termination of your employment with the
Company. Additionally, all Units granted to you hereunder which are outstanding
shall be automatically cancelled upon commencement of your competitive
engagement.

6. You will be required to satisfy all Federal, state and local tax and payroll
withholding obligations, and any other withholding obligations, arising in
respect of any distribution of, or right to receive any distribution of, cash to
you. Such withholding obligations will be deducted from your Units.

7. Except as otherwise provided in accordance with an election permitted under a
deferred compensation plan approved by the Committee, any payment of a
Performance Award shall be made (i) after the Vesting Date but in no event later
than March 15, 20      ; or (ii) in the event of your earlier Severance, within
30 days after your Severance.

8. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

9. The obligations of the Company under this Grant Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver cash in the
future, and your rights will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Grant Agreement.

10. It is intended that this Grant Agreement shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Grant Agreement shall be construed, administered and governed in a manner
that effects such intent, and the Committee shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the Units
shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.

Notwithstanding anything contained in this Grant Agreement to the contrary, if
you are a “specified employee,” within the meaning of Section 409A of the Code,
with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid (together with interest on
any cash amounts at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of termination), on the first business day that
is more than six months following your separation from service (or, if you die
during such six-month period, within 90 days after your death).

11. In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Grant Agreement and any changes thereto, other appropriate personal and
financial data about you such as home and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this Grant
Agreement, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed, including,
if you are not a U.S. resident, to the United States, to transferees that shall
include the Company and other persons who are designated by the Company to
administer the Plan.

12. By accepting this Grant Agreement, you acknowledge that a copy of the Plan,
the Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) either have been received by or provided to you,
and you consent to receiving the Prospectus Information electronically, or, in
the alternative, agree to contact the Executive Compensation Department of the
Company to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept this Grant Agreement on the terms and
subject to the conditions set forth herein and in the Plan.

